DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 2/24/2020.  Claims 1-20 are pending.  Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10574609. 

Although the claims at issue are not identical, they are not patentably distinct from each other.
The following table shows the correspondence of limitations between claim 1 of the present application and claim 1 or 19 of U.S. Patent No. 10574609.

claim 1 or 19 of U.S. Patent No. 10574609
A method comprising:
A method comprising:
enabling a moderator to control access of a user to content of an electronic chat room via a plurality of access levels;
enable, via a selection interface portion of the user interface, a selection of an access control level for the requester in 
order to grant the requester access to the electronic chat room…
receiving a selection, by the moderator, of one of the plurality of access levels;
receiving, via a user interface, a selection of an access control level for the requester in order to grant the requester access to the electronic chat room…
assigning the one of the plurality of access levels to the user to limit the access of the user to the content based on a certain date.
assigning, via the 
user interface, the access control level to the requester upon granting access 
to the requester;
the limit option permits the at 
least one moderator to only show postings after a date selected by the at least one moderator.


Regarding Claim 2 of the present application, the limitation is disclosed in claim 1 of U.S. Patent No. 10574609.	
Regarding Claim 3 of the present application, the limitation is disclosed in claim 2 of U.S. Patent No. 10574609.

Regarding Claim 4 of the present application, the limitation is disclosed in claim 3 of U.S. Patent No. 10574609.

Regarding Claim 5 of the present application, the limitation is disclosed in claim 4 of U.S. Patent No. 10574609. 

Regarding Claim 6 of the present application, the limitation is disclosed in claim 5 of U.S. Patent No. 10574609.

Regarding Claim 7 of the present application, the limitation is disclosed in claim 6 of U.S. Patent No. 10574609.

Regarding Claim 8 of the present application, the limitation is disclosed in claim 7 of U.S. Patent No. 10574609.

Regarding Claim 9 of the present application, the limitation is disclosed in claim 8 of U.S. Patent No. 10574609.

Regarding Claim 10 of the present application, the limitation is disclosed in claim 9 of U.S. Patent No. 10574609.

Regarding Claim 11 of the present application, the limitation is disclosed in claim 10 of U.S. Patent No. 10574609.

Regarding Claim 12 of the present application, the limitation is disclosed in claim 11 of U.S. Patent No. 10574609.

Regarding Claim 13 of the present application, the limitation is disclosed in claim 12 of U.S. Patent No. 10574609.

Regarding Claim 14 of the present application, the limitation is disclosed in claim 13 of U.S. Patent No. 10574609.

Regarding Claim 15 of the present application, the limitation is disclosed in claim 14 of U.S. Patent No. 10574609.

Regarding Claim 16 of the present application, the limitation is disclosed in claim 15 of U.S. Patent No. 10574609.

Regarding Claim 17 of the present application, the limitation is disclosed in claim 16 of U.S. Patent No. 10574609.

Regarding Claim 18 of the present application, the limitation is disclosed in claim 17 of U.S. Patent No. 10574609.

Regarding Claim 19 of the present application, the limitation is disclosed in claim 18 of U.S. Patent No. 10574609.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1 and 20 are directed towards receiving a selection by the moderator of an access level and assigned the selected access level to the user.  
 The above claim limitations, under broadest reasonable interpretation, cover certain methods of organizing human activity, such as managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components.  As such, Claims 1 and 20 fall within the certain methods of organizing human activity grouping of abstract ideas.  Accordingly, Claims 1 and 20 recite abstract idea.
 This judicial exception is not integrated into a practical application.  In particular, Claims 1 and 20 recite additional limitations of “enabling a moderator to control access of user[.]”  The additional limitations are merely insignificant extra-solution activity to the judicial exception, and do not appear to provide improvements to the function of a 
Claims 1 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of enabling a moderator are merely insignificant extra-solution activity to the judicial exception, do not appear to provide improvements to the function of a computer or to any other technology or technical field of solving the problem to assigning access levels to users.  The additional elements “user interface system”, “computer-readable memory” perform the claim limitations using a generic computer component, and amount to no more than mere instructions to apply the exception using a generic computer component. As such, claims 1 and 20 are not patent eligible.
Dependent claims 2-19 include additional elements of different aspects of access levels to the content. These additional elements are merely insignificant extra-solution activity to the judicial exception, do not appear to provide improvements to the function of a computer or to any other technology or technical field of solving the problem of assigning access levels to users.  As such, claims 2-19 are not patent eligible.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lifton (US Publication No. 20130024784 A1) and Shapiro (US Publication No. 20130125196 A1).

Regarding claim 1, Lifton discloses a method comprising: 
enabling a moderator (e.g., a user of his/her own personal forum) to control access of a user to content (e.g., messages) of an electronic chat room (e.g., a personal forum) via a plurality of access levels (e.g., various levels of access to the messages); ([0028] – a user of his/her own personal forum is enabled to control access of 
receiving a selection, by the moderator  (e.g., a user of his/her own personal forum), of one of the plurality of access levels; and ([0028] – a user of his/her own personal forum is enabled to control access of messages of the forum by granting various levels of access of messages to other users.  It is implied, that a selection of one of the plurality of access levels, by the user of his/her own personal forum, is received.)
assigning the one of the plurality of access levels to the user to limit the access of the user to the content
Lifton does not disclose assigning the one of the plurality of access levels to the user to limit the access of the user to the content based on a certain date.
In an analogous art, Shapiro discloses assigning the one of the plurality of access levels to the user to limit the access of the user to the content (e.g., document) based on a certain date (e.g., expiration date). ([0028])
Shapiro is analogous art to Lifton and the claimed invention because Shapiro, Lifton and the claimed invention are reasonably pertinent to the problem of granular content sharing permission control.


Regarding claim 20, the reasons for rejections are similar as these for claim 1.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of O’Sullivan (US Publication No. 20110087745 A1) and Desenberg (US Patent No. 7139732 B1).

 Regarding claim 2, Lifton and Shapiro do not disclose wherein the plurality of access levels is associated with a plurality of conditions for granting access, the plurality of conditions including a veto condition, a majority condition, and a moderator approval condition.
O’Sullivan disclose wherein the plurality of access levels is associated with a plurality of conditions for granting access, the plurality of conditions including a veto condition (e.g., unanimous vote where all members must vote to approve the access), a majority condition (i.e., the invitee receiving a majority of the votes (i.e., 50% or greater approval)), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of O’Sullivan such that the plurality of access levels is associated with a plurality of conditions for granting access, the plurality of conditions including a veto condition, a majority condition, and 
Lifton, Shapiro and O’Sullivan do not disclose the plurality of conditions including a moderator approval condition.
Desenberg discloses the plurality of conditions including a moderator (e.g., the administrator) approval condition. (col. 15, lines 19-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton, Shapiro and O’Sullivan in view of Desenberg such that the plurality of conditions includes a moderator approval condition.  One of ordinary skill in the art would have been motivated because it enhances the security of chat rooms. 

Regarding claim 3, Lifton, Shapiro, O’Sullivan and Desenberg, in particular, O’Sullivan discloses wherein the veto condition requires granting of access to be approved by all participants in the electronic chat room prior to granting access.  (paragraph 0019.  A person who wants to join the electronic chat room, e.g., team 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.

Regarding claim 4, Lifton, Shapiro, O’Sullivan and Desenberg, in particular, O’Sullivan discloses wherein the majority condition requires approval of a majority of all participants in the electronic chat room prior to granting access.  (paragraph 0019.  A person who wants to join the electronic chat room, e.g., team rooms, must obtain approval of all members, which meets the condition of having approval from a majority of members.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 2.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of Niccolai (US Publication No. 20130061054 A1).

Regarding claim 5, Lifton and Shapiro do not disclose limiting the access to at least one of messages or files posted in the electronic chat room prior to the certain date.
Niccolai discloses limiting the access to at least one of messages or files posted in the electronic chat room prior to the certain date. ([0064]-[0066]: for example, the original document available only before a predetermined revocation date.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Niccolai in order to limit the access to at least one of messages or files posted in the electronic chat room prior to the certain date. One of ordinary skill in the art would have been motivated because it avoids excessive divulging of data.

Regarding claim 6, Lifton and Shapiro do not disclose limiting the access to at least one of messages or files posted in the electronic chat room after the certain date.
Niccolai discloses limiting the access to at least one of messages or files posted in the electronic chat room after the certain date. (paragraph 0064-0065.  “Make the original document available only after a predetermined publication date.”  The publication of file corresponds to the claimed posting message.  The user can only view the content after a certain date, e.g., predetermined publication date. The aspect that the messages or files are posted in the electronic chat room is merely intended use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Niccolai in order to limit the access to at least one of messages or files posted in the electronic chat room after the certain date. One of ordinary skill in the art would have been motivated because it avoids excessive divulging of data.

Regarding claim 7, Lifton and Shapiro do not disclose limiting the access to at least one of messages or files posted in the electronic chat room between a first date and a second date.
Niccolai discloses limiting the access to at least one of messages or files posted in the electronic chat room between a first date and a second date. ([0064]-[0066]: by way of example, the publication rules could include the following conditions, alone or in combination: [0065] Make the original document available only after a predetermined publication date; [0066] Make the original document available only before a predetermined revocation date.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Niccolai in order to limit the access of the requester to at least one of messages or files posted in the electronic chat room between a first date and a second date.  One of ordinary skill in the art would have been motivated because it avoids excessive divulging of data.

Claims 8, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of Pujare (US Publication No. US 20140040404 A1).

Regarding claim 8, Lifton and Shapiro do not disclose that limiting the access to the content available in the electronic chat room comprises allowing full access to one of messages or files available in the electronic chat room.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Pujare such that limiting the access to the content available in the electronic chat room comprises allowing full access to one of messages or files available in the electronic chat room.  One of ordinary skill in the art would have been motivated because it enhances user experience of a participant of the electronic chat room.

Regarding claim 9, Lifton and Shapiro do not disclose wherein the content available in the electronic chat room comprises messages available in the electronic chat room.
Pujare discloses wherein the content available in the electronic chat room comprises messages available in the electronic chat room. (paragraph 0125)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Pujare such that the content available in the electronic chat room comprises messages available in the electronic chat room.  One of ordinary skill in the art would have been motivated because it enhances user experience of a participant of the electronic chat room.


Pujare discloses wherein the content available in the electronic chat room is stored on a remote server. (paragraph 0125.  a user of a first domain to join and participate in a chat room that is hosted on a second domain.  It implies that the content of the chat room is hosted on a second domain which is a remote server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Pujare such that the content available in the electronic chat room is stored on a remote server.  One of ordinary skill in the art would have been motivated because it allows users to participate in chat rooms on different servers.

Regarding claim 12, Lifton, Shapiro and Pujare, particularly, Pujare discloses wherein the content stored on the remote server is stored with associated metadata tags. (paragraph 0125.  “The second domain includes a chat room server that supports the chat room and allows a user of the chat room to communicate and collaborate with other users by accessing various features of the chat room including, but not limited to, joining and re-entering the chat room, viewing and posting a message in real-time, browsing/searching a chat room history and a participant list of the chat room, and participating in a chat room discussion.”  Searching the chat room history implies that the chat room history messages are stored along with metadata such that the messages are searchable.)
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of Smullen (US Patent No. 9450901 B1).

Regarding claim 10, Lifton and Shapiro do not disclose wherein the content available in the electronic chat room comprises files available in the electronic chat room.
Smullen discloses wherein the content available in the electronic chat room comprises files available in the electronic chat room.  (col. 40, lines 22-24.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Smullen such that the content available in the electronic chat room comprises files available in the electronic chat room.  One of ordinary skill in the art would have been motivated because it enhances user experience of a participant of the electronic chat room.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of Uthe  (US Publication No. US 20170093874 A1).


Uthe discloses wherein a view of the electronic chat room available to the user is determined, at least in part, by the access granted to the user. (Figs. 2 and 3, Paragraphs 0029, 0039.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Uthe such that a view of the electronic chat room available to the user is determined, at least in part, by the access granted to the user.  One of ordinary skill in the art would have been motivated because it allows users to locate messages in a chat room easily and securely.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of Jerrard-Dunne (US Publication No. 20170171260 A1).

Regarding claim 14, Lifton and Shapiro do not disclose receiving a request to join the electronic chat room by a non-participant of the electronic chat room.
Jerrard-Dunne discloses receiving a request to join the electronic chat room by a non-participant of the electronic chat room. (paragraphs 0031-0034.  The support server 2 receives a request from the end user 4 to join a specific group chat session.  The end user 4 is a non-participant of the electronic chat room when the request is initiated.)
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of Jain (US Publication No. US 20070067387 A1).

Regarding claim 15, Lifton and Shapiro do not disclose receiving a request to join the electronic chat room by a participant of the electronic chat room on behalf of a non-participant of the electronic chat room.
Jain discloses receiving a request to join the electronic chat room by a participant of the electronic chat room on behalf of a non-participant of the electronic chat room.
(Fig. 2, paragraphs 0031, 0032.  request to join the electronic chat room, e.g., the main conference room, is initiated by a participant of the electronic chat room, e.g., the moderator, on behalf of a non-participant of the electronic chat room, e.g., the users in the waiting room. By deactivate the waiting room, the moderator requests to join and joins the waiting room users into the electronic chat room, that is the main conference room.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Jain in order .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of Kalinowski  (US Publication No. US 20080059986 A1).

Regarding claim 16, Lifton and Shapiro do not disclose extending the access beyond the one of the plurality of access levels to a new access control level which exceeds the one of the plurality of access levels.
Kalinowski discloses extending the access beyond the one of the plurality of access levels to a new access control level which exceeds the one of the plurality of access levels. (paragraph 0009.  A client first joined as a participant can be assigned as a moderator, which has higher access control level.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Kalinowski in order to extend the access beyond the one of the plurality of access levels to a new access control level which exceeds the one of the plurality of access levels.  One of ordinary skill in the art would have been motivated because it allows more flexibility in managing a chat room.

	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lifton and Shapiro as applied to claim 1, and further in view of Thayne  (US Publication No. US 20090234667 A1).

Regarding claim 17, Lifton and Shapiro do not disclose limiting access to new content which is added to the electronic chat room on a per participant basis.
Thayne discloses limiting access to new content which is added to the electronic chat room on a per participant basis. (paragraph 0109. “the systems may be modified to allow a user to have any suitable level of control over who is able to access and/or interact with content posted, owned, or otherwise controlled by that particular user.”  The owner of new content limits access to new content on a per user basis.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton and Shapiro in view of Thayne in order to access to new content which is added to the electronic chat room on a per participant basis. One of ordinary skill in the art would have been motivated because it allows more controls over over the chat room.

Regarding claim 19, Lifton, Shapiro and Thayne, in particular, Thayne disclsoes wherein the limiting of the access to the new content is performed by a poster of the new content. (paragraph 0109. “the systems may be modified to allow a user to have any suitable level of control over who is able to access and/or interact with content posted, owned, or otherwise controlled by that particular user.”)
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lifton, Shapiro and Thayne as applied to claim 17, and further in view of Malachi  (US Publication No. US 20160269411 A1).

Regarding claim 18, Lifton, Shapiro and Thayne wherein the limiting of the access to the new content is performed by the moderator.
Malachi discloses that the limiting of the access to the new content is performed by the moderator. (paragraph 0139. “posted message might need to be approved by a moderator before it becomes visible.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lifton, Shapiro and Thayne in view of Malachi such that the limiting of the access to the new content is performed by the moderator. One of ordinary skill in the art would have been motivated because it allows the moderator of the electronic chat room to have more control over the chat room.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451

/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451